ORDER
Per curiam:
Alesia L. Rivera appeals from the motion court’s denial of her Rule 24.035 motion. Rivera argues that the motion court erred because she received ineffective assistance of counsel in three respects: (1) her plea counsel erroneously advised her that she would only have to serve one-third of her seven-year sentence; (2) her plea counsel failed to investigate a witness; (3) and her plea counsel failed to investigate potential defenses. Rivera also argues that the motion court erred in denying her Rule 24.035 motion because there was an insufficient factual basis to support her guilty plea. We affirm. Rule 84.16(b).